DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-17, drawn to an array substrate and a display apparatus.
Group II, claim(s) 18-20, drawn to a method of fabricating an array substrate and a method of fabricating a first array substrate and a second array substrate.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A:	Figs. 1-3, 4A-4B, 5-7, 8A-8B, 13-16 and 17A-17B (claims 5-9, 11, 15 and 16).
Species B:	Figs. 9-11 and 12A-12B (claim 10).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-4, 12-14 and 17-20.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “a base substrate; and a thin film transistor on the base substrate, and comprises a gate electrode, a source electrode, and a drain electrode; wherein the drain electrode comprises a first portion, a second portion, and a third portion connecting the first portion and the second portion; an orthographic projection of the first portion on the base substrate at least partially overlaps with an orthographic projection of a first gate line protrusion of a respective one of the plurality of gate lines on the base substrate; an orthographic projection of the second portion on the base substrate at least partially overlaps with an orthographic projection of a second gate line protrusion of the respective one of the plurality of gate lines on the base substrate; and an orthographic projection of the third portion on the base substrate is non-overlapping with an orthographic projection of the plurality of gate lines on the base substrate,” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of CN 101866918 A (“Chen”).

    PNG
    media_image1.png
    472
    522
    media_image1.png
    Greyscale
Chen discloses in Fig. 4 and related text a base substrate (not shown; [0056], line 3); and 
a thin film transistor on the base substrate ([0055]-[0057]), and comprises a gate electrode 411, a source electrode 43, and a drain electrode 42 ([0058]-[0059]); 
wherein the drain electrode comprises a first portion (corresponding to overlap region 421), a second portion (corresponding to overlap region 422), and a third portion (between 421 and 422) connecting the first portion and the second portion; 
an orthographic projection of the first portion on the base substrate at least partially overlaps with an orthographic projection of a first gate line protrusion 411 of a respective one 41 of the plurality of gate lines on the base substrate ([0059]); 
an orthographic projection of the second portion on the base substrate at least partially overlaps with an orthographic projection of a second gate line protrusion 412 of the respective one of the plurality of gate lines on the base substrate ([0059]); and 
an orthographic projection of the third portion on the base substrate is non-overlapping with an orthographic projection of the plurality of gate lines on the base substrate.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PETER M ALBRECHT/Examiner, Art Unit 2811